360 S.W.3d 835 (2011)
Michelle McILVAINE, Appellant,
v.
PARAMOUNT BOND & MORTGAGE CO., INC. d/b/a Paramount Mortgage Company, Respondent.
No. ED 96629.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 7, 2012.
Application for Transfer Denied April 3, 2012.
Matthew J. Ghio, St. Louis, MO, for appellant.
Jeffrey L. Schultz, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, P.J., SHERRI B. SULLIVAN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Michelle McIlvaine (Plaintiff) appeals the summary judgment entered by the Circuit Court of St. Louis County in favor of Paramount Mortgage Company (Paramount) on Plaintiffs action for violation of the Missouri Merchandising Practices Act (MPA) and negligent misrepresentation. Plaintiff claims that the trial court erred in granting Paramount summary judgment because a genuine issue of material fact exists as to whether Paramount's failure to advise Plaintiff that there were tax hens on her property caused Plaintiff to suffer damages.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the Commission's judgment pursuant to Rule 84.16(b).